Citation Nr: 1500848	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a comminuted fracture of the left radial head with open reduction and internal fixation with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The appellant had active service from March 2008 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the claim is decided.  

The Veteran's claim of service connection has thus far been denied by the RO based upon their finding that he sustained a left radial head fracture prior to service and that the residuals of such injury did not increase in severity during active service.  

The appellant, however, contends that service connection for comminuted fracture of the left radial head with open reduction and internal fixation with scar is warranted as he did not break his arm prior to service but merely had a contusion.  He asserts that he broke his arm while in service.

Physical examination at enlistment in October 2006 revealed normal findings for the upper extremities.  

Private treatment records in February 2008 showed that the appellant fell and had elbow pain.  The summary provided was "likely radial head fracture, no other fracture seen."

A service treatment record in March 2008 showed that the appellant slipped in the shower and was diagnosed with left radial head fracture.  Subsequently, a Physical Evaluation Board in December 2008 determined that the injury existed prior to service, and the appellant was medically discharged.

The Veteran was afforded a VA examination in January 2010 in which the VA examiner diagnosed comminuted fracture of the left radial head with open reduction and internal fixation and residual chronic pain.  The VA examiner opined, in pertinent part, that "because at the time of the original injury (premilitary) an elbow x-ray was never done I cannot determine if the fall while in the military caused new and different pathology from the original injury on Feb. 21, 2008.  Therefore I cannot resolve this issue without resorting to mere speculation."

The Board finds that the opinion expressed by the May 2010 VA examiner is not adequate for adjudication purposes.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As the Veteran was not found to have a service-connectable disability on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the aforementioned fracture of the left radial head clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2013).  

The Board also notes that the Veteran's statements alone do not constitute clear and unmistakable evidence that fracture of the left radial head existed prior to service.

Accordingly, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of the fracture of the left radial head, to include whether it clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a different examiner with appropriate expertise to determine if his comminuted fracture of the left radial head is related to his service.  The claims folder and access to any electronic files must be provided to and reviewed by the examiner. 

The examiner should give an opinion by answering the following questions and explaining the answer with relevant facts and a complete rationale for any such opinion: 

(a) Is there clear and unmistakable evidence that a comminuted fracture of the left radial head disability preexisted entrance into service?

(b) If a comminuted fracture of the left radial head disability preexisted service, is there clear and unmistakable evidence that it was not aggravated or did not undergo an increase in severity?

(c) If a comminuted fracture of the left radial head disability preexisted service and underwent an increase in severity, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of the disability?     
(d) If there is not clear and unmistakable evidence that a left radial head disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed left radial head disability had its onset in service or is otherwise related to service.

2.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

